Title: From George Washington to William Cooke, 25 April 1791
From: Washington, George
To: Cooke, William



Sir,
Wilmington [N.C.] April 25th 1791.

In consequence of the fair representation which has been made to me of your character, I do hereby appoint you to the command of the Cutter, directed by an act of Congress, to be stationed for the protection of the revenue of the United States on the coast of the State of North Carolina.
On application to the Secretary of the Treasury, which you will make immediately, you will be furnished with particular instructions and your commission. I am Sir, your most obedient Servant

G. Washington.

